Citation Nr: 9929269	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  94-26 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lung cancer as 
secondary to exposure to mustard gas, for the purpose of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran served on active duty from June 1943 to September 
1945.  He died in November 1993.  The appellant is his 
surviving spouse.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision, promulgated as a supplemental 
statement of the case, issued in February 1994 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By Remand dated in May 1996, the 
Board sought additional development of the record; by Remand 
dated in October 1998, the Board sought satisfaction of due 
process concerns.  The claim is again before the Board for 
its review.

In a statement dated in December 1998, the appellant, through 
her accredited representative, averred that the issue on 
appeal should encompass claims for dependency and indemnity 
compensation and death pension for a surviving spouse.  The 
Board notes that these issues are not currently before the 
Board, and that the question of entitlement to service 
connection for the cause of the veteran's death was denied by 
the RO in February 1994.  The Board also notes that the 
appellant was notified of this determination, and of 
appellate rights and procedures, by means of a letter from 
the RO dated February 17, 1994, and that no timely notice of 
disagreement was thereafter received.  The Board finds that 
the question of entitlement to service connection for lung 
cancer as secondary to mustard gas exposure, for accrued 
benefits purposes, is not inextricably intertwined with any 
other matters that have been adjudicated arising out of 
either the veteran's or appellant's requests for VA benefits, 
and that the issue of service connection for lung cancer as 
secondary to mustard gas exposure, for accrued benefits 
purposes, can be considered by the Board at this time.  
Concomitantly, the Board refers the matters raised in 
December 1998 by the appellant, through her representative, 
to the RO for action as appropriate, with the exception of 
the appellant's request for Board reconsideration, which is 
the subject of a letter from the Board in May 1999.


Finally, the Board notes that the issue before it pertains 
solely to the question of service connection for lung cancer 
due to mustard gas exposure (for accrued benefits purposes); 
the question of service connection for lung cancer on any 
other basis, to include directly incurred in or aggravated by 
service, has not been developed for Board consideration, and 
will not be discussed herein.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.  

2.  Inservice exposure by the veteran to mustard gas is not 
shown.

3.  Medical evidence does not show that the veteran's lung 
cancer was the product of exposure to mustard gas.


CONCLUSION OF LAW

Lung cancer, as secondary to exposure to mustard gas, was not 
incurred in or aggravated by service, for the purpose of 
accrued benefits.  38 U.S.C.A. §§ 1110, 5121 (West 1991); 
38 C.F.R. § 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, 
she has presented a claim that is 

plausible.  See Pearlman v. West, 11 Vet. App. 443 (1998), 
with regard to the evidentiary burden for submitting a well-
grounded claim based on purported exposure to vesicant 
agents.  She has not referenced the presence of any pertinent 
records that are not already associated with the veteran's 
claims folder, or which have been sought by VA in accordance 
with 38 U.S.C.A. § 5121 (West 1991) but which have been 
unobtainable.  Accordingly, the Board finds that the duty to 
assist her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  

Prior to his death in November 1993, the veteran alleged that 
he had lung cancer as a result of his inservice exposure to 
mustard gas.  The appellant has made similar allegations in 
the course of her claim for benefits on an accrued basis.  
The evidentiary record, however, is devoid of any evidence 
indicating that the veteran had, in fact, incurred inservice 
exposure to mustard gas, or to any other vesicant agent.  The 
National Personnel Records Center was requested on several 
occasions by VA to furnish any such evidence that may be 
available; it has indicated that any records that may have 
been compiled with regard to the veteran were destroyed in 
the July 1973 fire at that facility.  Likewise, the 
Historical and Research Response Team, United States Army 
Chemical and Biological Defense Command, located at the 
Aberdeen Proving Ground in Maryland, has indicated on several 
occasions that they did not have any information in their 
files relating to the veteran.  In addition, the Board must 
point out that the medical evidence compiled pursuant to the 
treatment accorded the veteran for lung cancer does not show 
that the manifestation of this disorder was linked, by 
competent medical findings, to any exposure by the veteran to 
a vesicant agent such as mustard gas.  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court), 
has held that lay testimony of inservice mustard gas exposure 
is assumed to be true for the purpose of establishing that a 
claim is 

well grounded.  Pearlman, supra.  It does not mean, however, 
that such lay testimony is inherently true for the purpose of 
establishing service connection for such exposure; rather, 
the Court held in Pearlman that whether the veteran was 
actually exposed to a vesicant agent such as mustard gas is a 
question of fact for the Board to determine after a full 
development of the facts.  As indicated above, such 
development has failed to elicit any evidence whatsoever that 
the veteran had been exposed to mustard gas at any time 
during his military service.  Although he had apparently been 
stationed at an Army base (Camp Haan) at which mustard gas 
testing had been conducted, it does not follow that he had 
been a test subject, in the absence of any documentation to 
that effect.

The Board recognizes that the provisions of 38 C.F.R. § 3.316 
(1998) identify lung cancer as one of the disabilities for 
which service connection will be presumed as a consequence of 
inservice exposure to mustard gas.  38 C.F.R. § 3.316(a)(1) 
(1998).  However, application of this presumption requires 
that there be inservice mustard gas exposure.  The Board must 
reiterate that mere allegation of such exposure, while 
sufficient to establish that the claim is well grounded, is 
an insufficient basis upon which to grant service connection, 
in the absence of any evidentiary confirmation that such 
exposure was incurred.  As discussed above, the record in 
this case does not include any such evidentiary confirmation; 
application of the presumption is, therefore, not appropriate 
in this case.  The Board must therefore conclude that the 
preponderance of the evidence is against the appellant's 
claim, which is accordingly denied.



ORDER

Service connection for lung cancer as secondary to exposure 
to mustard gas, for the purpose of accrued benefits, is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

